Citation Nr: 9911105	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability and, if so, whether the 
reopened claim may be granted.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an earlier effective date earlier than 
January 10, 1997, for the grant of service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 through April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1999, 
under the provisions of 38 U.S.C.A. § 7107 (West 1991) and 
38 C.F.R. § 20.900(c) (1998), the veteran's motion to advance 
his appeal on the Board's docket was granted.  That month, 
the Board referred this case for a medical expert opinion 
pursuant to 38 C.F.R. § 20.901 (1998).  A medical opinion was 
received in April 1999 and reviewed by the veteran's 
representative that month.  Additional written argument was 
received on April 14, 1999.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

The issue of entitlement to an earlier effective date for the 
award of service connection for PTSD is clearly before the 
Board at this time.  In light of the findings below, the RO 
will be required, in a succeeding rating decision, to 
determine the appropriate effective date for the award of 
service connection for an acquired psychiatric disability 
other than PTSD.  The effective date for the award of service 
connection for PTSD and the effective date for the award of 
service connection for the acquired psychiatric disability 
are two distinct issues and only one of which is before the 
Board at this time. 

The issue of entitlement to an earlier effective date for an 
acquired psychiatric disability other than PTSD is not before 
the Board at this time because, at this time, the RO has made 
no such determination.  Until the RO makes such a 
determination, the Board may not unilaterally take 
jurisdiction of claim that, until the RO makes a decision, 
does not, in effect, exist.  Accordingly, while the Board 
will adjudicate the claim of entitlement for an earlier 
effective date for PTSD, the issue of entitlement to an 
earlier effective date for an acquired psychiatric disability 
is not before the Board at this time.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims.

3.  In August 1983, the Board denied service connection for a 
psychiatric disability.

4.  In May 1984, the RO again denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran was notified of this determination 
that month.  VA did not receive a timely notice of 
disagreement to this determination.

5.  In October 1993, the RO again denied the claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran was notified of this determination 
in November 1993 and a timely notice of disagreement was not 
received by VA.

6.  In April 1994, the RO again denied the claim of 
entitlement to service connection for an acquired psychiatric 
disability.  A timely notice of disagreement to this 
determination was not received.

7.  Additional evidence submitted since the previous denial 
of the veteran's claim of service connection for a 
psychiatric disability consists of new evidence which tends 
to prove facts material to the claim for service connection 
for an acquired psychiatric disability.

8.  Treatment for a psychiatric disability during the 
veteran's active service cannot be disassociated from the 
veteran's current acquired psychiatric disorder, classified 
as .

9.  The veteran's acquired psychiatric disability and post-
traumatic stress disorder (PTSD) is productive of severe, but 
not total, social and industrial impairment.

10.  The veteran's acquired psychiatric disorder and PTSD 
preclude him from securing and maintaining substantial 
gainful employment.

11.  In June 1994, the veteran requested entitlement to 
service connection for PTSD.

12.  In August 1996, the veteran, in writing, withdrew the 
claim of entitlement to service connection for PTSD.

13.  On January 10, 1997, the RO received the veteran's 
request to reopen the claim of entitlement to service 
connection for PTSD.

14.  In a May 1997 rating decision, service connection was 
awarded for PTSD.  In a June 1998 rating decision, service 
connection was awarded for PTSD from January 10, 1997.

CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disability has been 
submitted and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Resolving the benefit of the doubt in the veteran's 
favor, an acquired psychiatric disability, other than the 
service-connected PTSD, was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The criteria for total disability evaluation for PTSD and 
an acquired psychiatric disability related to service have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.2, 4.15, 4.16, 4.130, 
Diagnostic Codes 9201 to 9440 (1998).

4.  An effective date prior to January 10, 1997, for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from May 
1967 to April 1969.  His service included a tour of duty in 
Vietnam during which he earned the Vietnam Campaign Medal and 
the Vietnam Service Medal with one Bronze Star.  

The veteran was referred for a psychiatric evaluation in 
January 1969.  He had been hospitalized and had requested 
psychiatric consultation because of severe anxiety and fear.  
The veteran, during a February 1969 psychiatric evaluation, 
stated that he had been exposed to hazardous conditions and 
was afraid of being killed.  At this time, he denied 
depression.  It was noted that the veteran had a long 
criminal record beginning at age 10, with a "very difficult 
family situation."  

Psychiatric evaluation in 1969 revealed no delusions, 
hallucinations, and his affect was generally well controlled 
and appropriate.  The veteran was diagnosed with a passive-
aggressive personality disorder.  The examiner stated that 
the veteran suffered from a preexisting character disorder.  
As a result, the veteran was discharged from active service 
in April 1969.

The veteran was evaluated at a VA Medical Center (VAMC) on an 
outpatient basis in July 1969.  At that time, the veteran 
complained that he was tired and that he felt nervous and 
tense.  There was no diagnosis.  The veteran was hospitalized 
in July 1981 at the Delaware State Hospital on a civil 
commitment.  It was reported that the veteran had been 
violent towards his spouse and he had a long history of 
violence.  The diagnosis reports a personality disorder.

In a VA examination in November 1981, the veteran contended 
that he had been struck on the head in September 1967 while 
sleeping.  Examination at that time, however, disclosed no 
pertinent abnormalities.  No neurologic deficit was found.

In an October 1981 VAMC hospitalization, it was reported that 
the veteran had violent outbursts in which he hurt people.  
The veteran contended that his problems might have been 
brought about by his Vietnam experiences.  His discharge 
diagnoses included a mixed bipolar disorder and an explosive 
personality.

At a hearing held before a hearing officer at the RO in 
December 1982, the veteran described an incident in service 
in which he was attacked while sleeping, as a result of which 
the top half of his ear was cut off.  He described violent 
events and his psychiatric treatment since service.  A friend 
of the veteran testified on his behalf that he had a 
readjustment problem since his discharge from active service.

In a December 1982 VA evaluation, the veteran complained of 
an inability to control himself.  He expressed a belief that 
he misdirected his energy, such as by fighting the "system" 
rather than trying to better himself.  He described incidents 
in service which, he contended, were racially motivated.

In a January 1983 VA psychiatric evaluation, the veteran was 
diagnosed with a bipolar disorder, manic, characterized by 
increases in activity for many years with pressure, inflated 
self-esteem, a lack of sleep, but with the absence of 
hallucinations or bizarre behavior.  A definite impairment in 
social and industrial adaptability was noted.

In light of the evidence cited above, in an August 1983 Board 
determination, service connection for an acquired psychiatric 
disability was denied.  At that time, the Board noted that 
psychiatric evaluations during the veteran's active service 
had diagnosed the veteran with a personality disorder and 
that a personality disorder, under VA regulations, was a 
developmental disability for which the granting of service 
connection was precluded.  As a result, entitlement to 
service connection for a psychiatric disability was denied.

Evidence obtained after the Board's August 1983 determination 
includes medical records indicating treatment for the 
veteran's psychiatric disability.  In March 1984, the veteran 
contended that his psychiatric disability resulted from his 
disillusionment with the Government's promise to help him 
secure a career in computers.  In an April 1984 psychiatric 
evaluation, the veteran was diagnosed with a narcissistic 
personality.  In a May 1984 rating determination, service 
connection was again denied for a psychiatric disability.  
The veteran was notified of this determination that month.

In September 1993, the veteran filed a claim of entitlement 
to service connection for a psychiatric disability.  At that 
time, no reference to PTSD was made.  In an October 1993 
rating determination, service connection for this disorder 
was again denied.  The veteran was notified of this 
determination in November 1993.  Once again, VA did not 
receive a notice of disagreement to this determination.

In November 1993, the veteran filed a claim for a VA pension.  
At that time, no reference to a claim of service connection 
for PTSD is found.  In a February 1994 rating determination, 
entitlement to a nonservice-connected pension was granted.

In April 1994, the veteran's representative requested that 
the claim of entitlement to service connection for a nervous 
condition be reopened.  In an April 1994 rating 
determination, this claim was again denied by the RO.  Once 
again, a timely notice of disagreement to this April 1994 
determination was not received by VA.

In June 1994, the veteran filed a claim seeking service 
connection for PTSD.  At an August 1994 VA evaluation, the 
veteran was diagnosed with a bipolar disorder, manic, with 
pressured speech, flighty ideation, and racing thoughts 
interspersed with periods of depression.  At that time, PTSD 
was not diagnosed.

In February 1995, the veteran again filed a claim of service 
connection for an acquired psychiatric disorder.  At that 
time, no reference was made to PTSD.  Once again, in an April 
1995 rating determination, service connection for this 
disorder was denied and no notice of disagreement was 
received.

In May 1995, the veteran sought reconsideration of the 
Board's August 1983 determination.  In July 1995, the request 
for reconsideration of the Board's August 1983 determination 
was denied.

In a March 1996 VA medical report, the veteran was diagnosed 
with severe PTSD with a manic-depressive disorder.  A bipolar 
disorder was also noted.  In a May 1996, the veteran was 
again diagnosed with PTSD and a bipolar disorder.  
Accordingly, the claim of entitlement to service connection 
for PTSD was in the process of being developed by the RO 
until August 1996.   In August 1996, the veteran stated that 
he did not desire to be rated for PTSD.  The veteran withdrew 
the claim for PTSD, instead claiming entitlement to service 
connection for a bipolar disorder.

On January 10, 1997, the veteran petitioned to once again 
reopen his claim of entitlement to service connection for 
PTSD.  Additional development was obtained by the RO, 
including a March 1997 VA evaluation.  The veteran was 
diagnosed with PTSD of a "delayed onset."

In a May 1997 rating determination, service connection for 
PTSD was allowed by the RO.  A 10 percent evaluation for this 
condition was awarded from March 25, 1996.  Submitted at this 
time was a July 1993 statement from Christine E. Martin, a 
vocational rehabilitation counselor working for the Division 
of Vocational Rehabilitation for the State of Delaware.  
Difficulties with the veteran's behavior and attitude were 
noted.  Difficulties with the veteran's family situation were 
also noted.

In a January 1998 rating determination, the RO determined 
that the rating decision of May 1997 was clearly unmistakably 
erroneous in establishing the effective date for service 
connection for PTSD as March 25, 1996.  At that time, the RO 
noted that the veteran had withdrawn his claim for PTSD in 
August 1996 and reopened the claim on January 10, 1997.  
Accordingly, the RO determined that the proper effective date 
for this benefit was January 10, 1997.  At this time, it was 
noted that this error was corrected herein without penalty to 
the veteran.

At a hearing held before the undersigned in August 1998, the 
veteran contended that he suffered from both PTSD and an 
acquired psychiatric disability caused by his active service.  
The veteran noted psychiatric treatment, including 
hospitalizations, in order to treat his psychiatric 
disability.  The veteran stated that he slept from 1 to 
2 hours a night and had nightmares.  Difficulties with anger, 
the veteran's family situation, and working on a daily basis 
were also noted.

In light of the recent medical evaluations, the undersigned 
determined that additional medical information would be 
required.  As a result, in March 1999, the Board requested a 
medical expert opinion.  

A medical opinion was obtained in April 1999 from the 
director of clinical affairs for psychiatric services at the 
VAMC in Washington, D.C.  Based on a review of the medical 
evidence of record, it was concluded that the veteran did not 
meet the criteria for an antisocial personality disorder.  It 
was contended that the violent episodes described and noted 
in the record could be related to either PTSD or to the 
impulse control disorder.  The physician stated that, in the 
past, a passive-aggressive personality disorder was an "apt 
diagnosis, used well by many psychiatrists who think of it as 
clinically useful."  However, the physician reported that 
there is no category for a passive-aggressive personality 
disorder within the current diagnostic criteria.  

The examiner concluded that there was no evidence in the 
record to indicate any disability other than PTSD and an 
impulse control disorder developed during or related to the 
veteran's service in the Navy.  There was similarly no 
evidence in the record that there was any disorder, other 
than the PTSD and an impulse control disorder, which 
preexisted the veteran's entry into the military service.  
While it was noted that the veteran's entrance physical 
examination had noted the presence of nightmares, this alone, 
it was concluded, did not indicate a psychiatric disorder 
that preexisted the veteran's active service.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder other than PTSD
 
Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The basis of the previous denials of the claim of service 
connection for a psychiatric disability, other than PTSD, was 
the determination that the veteran suffered from a 
personality disorder during his active service.  As noted 
above, service connection may not be granted for a 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  
However, in this case, the Board has recently received 
medical expert opinion that the veteran does not suffer from 
a personality disorder, but that he does have another "Axis 
I" diagnosis that is reported to be of service origins.  
Accordingly, this provides new and material evidence to 
reopen the veteran's previously denied claim.  Thus, the 
claim must be reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  In 
this regard, the Board must consider whether adjudicating 
this claim on a de novo basis at this time would prejudice 
the veteran.  However, in light of the determination below, 
the Board finds no prejudice to the veteran in adjudicating 
this claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In this case, the veteran was clearly treated for a 
psychiatric disability during his active service.  The 
veteran has also undergone consistent treatment for this 
psychiatric disability since his discharge from active 
service.  Further, while the veteran was found to have a 
personality disorder during his active service, recent 
medical evidence, including, most importantly, the April 1999 
expert medical opinion, leads to the conclusion that he 
currently does not have a personality disorder, but he does 
have another psychiatric disability, apart from PTSD.  
Whether this recent determination is simply based on a change 
in the psychiatric nomenclature, or a determination that the 
medical opinions noted during the veteran's active service 
are incorrect, is not clear.  Notwithstanding, it does 
provide evidence which supports the claim of entitlement to 
service connection for a psychiatric disability other than 
PTSD.

In weighing the probative value of all evidence in this case, 
the Board has considered the "reasonable doubt" doctrine.  
The codification of the "reasonable doubt" standard is 
contained in 38 C.F.R. § 3.102 (1998), which provides, in 
pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 

Based on the evidence as a whole, the Board concludes that 
the "negative evidence" is at least balanced by the 
"positive evidence" that the veteran's current psychiatric 
disability, other than PTSD, is the result of his active 
service.  While the August 1983 determination was clearly 
based on the most probative medical evidence at that time 
(the service medical evaluations which diagnosed the veteran 
with a personality disorder) the most recent medical evidence 
(including the April 1999 medical expert opinion) supports 
the conclusion that he does not currently have a personality 
disorder.  The most recent medical evidence also indicates 
the veteran now has an "Axis I" disability, and that such 
disability had its origins in service. Based on a review of 
the evidence of record, when read with the veteran's total 
history, and in giving the veteran the benefit of the doubt, 
the evidence supports the finding of service connection for 
an acquired psychiatric disability caused by the veteran's 
active service, apart from PTSD.



III.  Entitlement to an Increased Evaluation for the 
Veteran's 
Service-Connected PTSD and Acquired Psychiatric Disability

While the RO has not had the opportunity to rate the 
veteran's acquired psychiatric disability, based on the 
determination below, and in light of the veteran's serious 
physical condition, the Board finds no prejudice in 
adjudicating this claim at this time. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Further, if there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the rating criteria.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1998), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate the 
veteran's psychiatric disability in light of both the new and 
old rating criteria. 

In light of the Board's determination, the Board finds no 
prejudice to the veteran in evaluating his condition under 
both new and old rating criteria at this time.

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a president opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1997).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders.  VA further 
observed that:

The evaluation levels in the proposed general 
rating formula for mental disorders are based 
on the effects of the signs and symptoms of 
mental disorders.  To be adequate for 
evaluation purposes under that formula, an 
examination report must describe the 
individual's signs and symptoms as well as 
their effects on occupational and social 
functioning.  In essence, we have 
restructured the evaluation criteria so that 
it is the severity of the effects of the 
symptoms as described by the examiner that 
determines the rating.  

61 Fed.Reg. 52,696-52,697 (1996).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

As noted above, precedent opinions of the chief legal officer 
of VA are binding on the Board.  38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1998).

The Board first notes that the effect of the grant of service 
connection for the only other psychiatric disability now 
found to be present is to require that all the psychiatric 
manifestations be considered for rating purposes.  At the 
time of the prior rating determinations, the RO concluded 
that there were both service connected and nonservice 
connected disabilities, and therefore the appellant was only 
entitled to a compensation rating based upon the 
manifestations of the service connected disorder.  38 C.F.R. 
§ 4.14 (1998).  Even with consideration of all the current 
psychiatric manifestations, the Board does not find that that 
the veteran has active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability, as 
required for a 100 percent evaluation under the old 
diagnostic criteria.  Nor does the Board find that there is 
evidence which would support a determination that the veteran 
suffers from total occupational and social impairment due to 
symptoms as a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation to time or 
place and memory loss, as required for a 100 percent 
evaluation under the new diagnostic criteria.  The Board does 
find, however, that the psychiatric disability renders him 
unable to interact with people and severely impairs his 
social and industrial adaptability.  Several evaluators have 
termed the disability severe.  This meets the requirements 
for a 70 percent evaluation under the old diagnostic 
criteria.   These criteria are more favorable in this case, 
as the requirements for a 70 percent rating under the new 
criteria are more stringent and the clinical findings of 
record do affirmatively show the range of manifestations 
described as warranting a 70 percent evaluation. 

This does not end the Board's determination in this case.  
Pursuant to 38 C.F.R. §§ 4.15 and 4.16 (1998), the Board 
finds that the veteran is precluded from maintaining 
substantial and gainful employment by reason of his service-
connected PTSD and acquired psychiatric disorder and, as 
such, is entitled to a total disability evaluation.  Based on 
a review of the historical record, including numerous VA 
medical evaluations, the Board finds that the veteran is 
clearly incapable of gainful employment due to his 
psychiatric disability.  While the veteran suffers from 
several very severe nonservice-connected physical 
disabilities, the Board has carefully reviewed the veteran's 
psychiatric disability prior to the manifestations of these 
physical disorders.  Based on this review, the Board finds 
that a preponderance of the evidence supports the conclusion 
that the veteran is unable to work solely due to his 
psychiatric disability.  Accordingly, a 100 percent schedular 
evaluation is warranted.

IV.  Entitlement to an Earlier Effective Date for the Award 
of 
Service Connection of PTSD.

The veteran has contended that he should be awarded service 
connection for his PTSD prior to January 10, 1997.  The 
veteran has filed numerous claims for VA compensation over 
the last 20 years.  In this regard, it is important to note 
that there are significant differences between the issue of 
entitlement to service connection for an acquired psychiatric 
disability and the issue of entitlement to service connection 
for PTSD.  See 38 C.F.R. §§ 3.304 (1998).  For example, in 
order to be awarded service connection for PTSD, the veteran 
must have a clear diagnosis of the condition, credible 
evidence that a claimed inservice stressor actually occurred, 
and a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  Treatment 
for PTSD is not required to be shown during the veteran's 
active service.  See 38 C.F.R. § 3.304(f).  Entitlement to 
service connection for an acquired psychiatric disability, as 
noted above, would require evidence of the psychiatric 
disability having existed during the veteran's active service 
or within a limited presumptive period and a link, 
established by competent medical evidence, between any 
current psychiatric disability and the psychiatric disability 
either noted, or treated, in service.  Service connection may 
also be granted to an acquired psychiatric disorder shown 
after service, if there is a causal link between that 
disability and service.  See 38 C.F.R. § 3.303 (1998).  

In June 1994, the veteran filed a claim of entitlement to 
service connection for PTSD.  In the past, the veteran had 
filed several claims of entitlement to service connection for 
an acquired psychiatric disorder, not PTSD.  PTSD was 
diagnosed by a competent medical professional in March 1996.  
Nevertheless, in August 1996, the veteran specifically 
withdrew the claim of entitlement to service connection for 
PTSD.  A veteran may, at any time, withdraw a claim.  
38 C.F.R. § 20.204 (1998).  As a result, the veteran cannot 
be awarded service connection for PTSD prior to his August 
1996 withdrawal of the claim.  

The Board has considered whether the veteran was mentally 
competent in August 1996 to withdraw the claim of entitlement 
to service connection for PTSD.  Based on a review of the 
medical evidence of record at that time, including several VA 
evaluations and, most importantly, the March 1996 VA 
evaluation which diagnosed the veteran with PTSD, the Board 
must find that the veteran was competent to make such a 
decision in August 1996.  In March 1996, the VA examiner 
specifically found that the veteran was competent to take 
care of his own money affairs.  Faced with this medical 
evidence, the Board does not find any evidence of record of 
remotely comparable weight that the veteran was incompetent 
for VA purposes.  Faulty judgment is not the same as 
incompetence.  Accordingly, the veteran had the ability to 
withdraw this claim in 1996.

As noted above, on January 10, 1997, the veteran requested 
the reopening of his claim for service connection for PTSD.  
38 U.S.C.A. § 5110(a) provides:  

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.  

In this case, the veteran petitioned to reopen his claim of 
service connection for PTSD on January 10, 1997, and his 
claim was both reopened and allowed.  Evidence obtained prior 
to this time would not provide a basis for the Board to find 
an informal claim for benefits under 38 C.F.R. § 3.157 (1998) 
in light of the veteran's specific withdrawal of this claim 
in August 1996.  Accordingly, the claim must fail.

It appears to be contended that the VA has failed in the duty 
to assist the veteran in the development of this claim in 
1996.  The foundation of this argument is unclear based on 
the history supplied above.  The VA has a duty to assist the 
veteran in developing facts pertinent to well-grounded 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103 and 3.159 (1998).  As the veteran was diagnosed with 
PTSD in March 1996, the claim of entitlement to service 
connection for PTSD would be well grounded.  If a veteran 
voluntarily withdraws his claim, however, there is no longer 
any claim to which the duty to assist may be attached.  
Further, while the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is 
just what it states, a duty to assist, not a duty to prove a 
claim with the veteran only in a passive role."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  
See also Counts v. Brown, 6 Vet. App. 474, 476 (1994).  While 
the "duty to assist" includes the obligation to liberally 
construe existing claims, it does not extend to a duty on VA 
to file a claim for the veteran, reverse or ignore a 
veteran's explicit instruction to withdraw a claim, or to 
imagine a claim where a claim does not exist.  Consequently, 
there is no basis to award an earlier effective date for the 
grant of service connection for PTSD.



ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disability is 
granted.

A 100 percent schedular evaluation for the veteran's service-
connected post-traumatic stress disorder and acquired 
psychiatric disability based on unemployability is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an effective date of an award of service 
connection for post-traumatic stress disorder is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

